Case 1:17-cv-02989-AT Document 959-3 Filed 10/09/20 Page 1 of 4




                       Exhibit 3
Case 1:17-cv-02989-AT Document 959-3 Filed 10/09/20 Page 2 of 4
                Case 1:17-cv-02989-AT Document 959-3 Filed 10/09/20 Page 3 of 4

We urge your county’s decision makers to use their authority under Georgia statutes (O.C.G.A. §21-2-281 and
Election Rule 183-1-12-.11(2)(c)-(d)) to use the only legal, safe, secure and resilient system for the upcoming
election—the use of hand marked paper ballots, counted on optical scanners with robust audits.

The change is not only the sole solution available to the counties for conducting the election in a legally
compliant manner, but the only solution to conduct a defensible election that can withstand challenges from
losing candidates. Continuing on the course of using the problem non-compliant BMD system seems almost
certain to draw many legal challenges against the counties from losing candidates. The BMDs were always
unreliable technology that undercut any chance of conducting an auditable election. However, the risk has been
exponentially escalated with the last minute software changed, inaccurately minimized as simply a “database
change” by the Secretary’s office.

The very important details are in our letter to Fulton County linked below. We ask that you read the letter in
detail and consider that all points apply to all 159 counties. We also ask that you forward the letter to your
county attorney as well as all board members for their consideration.
Important legal details are in this letter to Fulton County: https://coaltionforgoodgovernance.sharefile.com/d-
s22084941c724442b

We remind you that voting system components require all the following steps to be completed before you can
use them in Georgia:
       1. EAC submission, third party laboratory testing, EAC certification.
       2. State certification agent testing to Georgia statutory requirements, and report to the SOS.
       3. SOS certification of the software.
       4. Acceptance testing by the county for each piece of equipment impacted.
       5. Installation of the November 3 configuration and complete LAT as required by statute (not the
       shortcut procedures issued by the SOS.)

This is a multi-month process that should not be rushed in the matter of a week. This process is creating a high
risk of unintended consequences and undetected errors. Your county cannot assume that such errors will be
detected in LAT or even in early voting.

Recall that your county board was to certify 10 days before voting that the county is not using any uncertified
components. (O.C.G.A. § 21-2-368(d)) If your office is installing the SOS’s new software, of course that
certification cannot be made.

As you are aware the county board of elections (superintendent) has the authority and responsibility to declare
that the use of the BMD system is impossible, impracticable, or “unusable.” When the use of the equipment is
specifically counter to state laws regarding voting system certification and secret ballot protections, the county
should certainly be finding it “impossible” and “impracticable” to use.

Because each polling place must sufficient emergency paper ballots during early voting and on election day, a
switch to all paper ballots simply requires the printing of more ballots (or the use of ballot-on-demand printers),
and reinforced training on the use of paper ballots for poll workers.

Please consider the information that we have included, and ask that your board or superintendent meet to make
a decision on this matter.

We are happy to provide additional information if you would find it helpful

Best,

                                                         3
              Case 1:17-cv-02989-AT Document 959-3 Filed 10/09/20 Page 4 of 4

Marilyn Marks
Executive Director
Coalition for Good Governance
Marilyn@USCGG.org
704.292.9802

Samantha Whitley
Research Analyst
cgganalyst2@gmail.com




                                             4
